        Case 1:16-md-02704-PAE Document 598 Filed 10/30/18 Page 1 of 2



October 30, 2018
Via ECF
The Honorable Paul A. Engelmayer
United States District Court
Southern District of New York
40 Foley Square, Room 2201
New York, NY 10007

Re:    In re: Interest Rate Swaps Antitrust Litigation, No. 16-MD-2704 (PAE)
       This Document Relates To All Actions

Dear Judge Engelmayer:

        Pursuant to Order No. 48 (Dkt. No. 548), Counsel for Plaintiffs and Defendants jointly
submit this letter to provide the Court with a brief summary of recent developments and to
identify the participants on the teleconference with the Court scheduled for November 1, 2018.

       Recent Developments

       Third-Party Discovery: Plaintiffs are at an impasse with third-parties Tullet Prebon and
ICAP regarding their document productions, and have raised the issue with the Court. Plaintiffs
have reached agreement with third-party LCH regarding its document and data production.

       Sufficiency of the Parties’ Productions: Plaintiffs believe they have reached impasse
with certain Defendants regarding the issue of whether Defendants improperly withheld
responsive documents that contained agreed-upon search terms. Plaintiffs anticipate raising this
issue with the Court in the near future. Defendants disagree that the parties are at an impasse and
do not believe that Plaintiffs have shown anything more than a small degree of variation among
Defendants with respect to the production of a small number of non-responsive or marginally
responsive documents. Defendants are willing to meet and confer with Plaintiffs regarding any
reasonable concerns that they might have.

        Depositions and Document Production: The parties continue to take depositions.
Defendants believe that certain questions Plaintiffs have asked at depositions relate to dismissed
claims and claims for which Plaintiffs are seeking leave to amend. In response, Defendants have
objected to Plaintiffs’ lines of questioning, but have permitted the witnesses to answer. Plaintiffs
believe Defendants’ objections are without merit. The parties are reserving all rights on these
issues.

        Defendants continue to produce documents with revised privilege designations for the
2010-2016 period. Plaintiffs have concerns as to the timeliness of those productions in light of
ongoing depositions. Defendants are concerned about the timeliness of certain Platform
Plaintiffs’ productions, as certain Platform Plaintiffs have produced non-privileged documents
identified in connection with deposition preparation in close proximity to the depositions of their
current or former employees.
           Case 1:16-md-02704-PAE Document 598 Filed 10/30/18 Page 2 of 2



        Search Terms: The parties have largely reached agreement regarding Tradeweb-related
search terms pursuant to the Court’s Order No. 44. Negotiations continue between Plaintiffs and
one Defendant, but the parties expect to resolve any remaining issues by the end of the week, if
not sooner.

         Privilege Logs: Plaintiffs believe the parties are at an impasse on certain issues related to
certain Defendants’ privilege logs and Plaintiffs will raise the disputes with the Court before or
shortly after the November 1 teleconference. Defendants disagree that they have reached an
impasse with Plaintiffs, and believe they have made (and are continuing to make) reasonable
efforts to address Plaintiffs’ concerns.

       Amended Complaint: Plaintiffs filed a motion for leave to amend on October 25 and are
prepared to address any questions regarding the motion. Defendants anticipate that they will
oppose leave to amend on the grounds, among others, that the proposed amended complaint does
not cure the deficiencies in the earlier complaints and that the timing and scope of the proposed
amendments would prejudice Defendants and upend the schedule.

       Conference Participants

        The participants for Plaintiffs will be Will Sears (Quinn Emanuel Urquhart & Sullivan
LLP), Michael Eisenkraft (Cohen Milstein Sellers & Toll PLLC), and Randall Rainer (Wollmuth
Maher & Deutsch LLP). Daniel L. Brockett (Quinn Emanuel Urquhart & Sullivan LLP) will
also be available to address any questions the Court may have about the Proposed Fourth
Amended Complaint or the joint letter submitted by Plaintiffs and Goldman Sachs.

       The participants for Defendants will be Richard Schwed (Shearman & Sterling LLP),
Robert Wick (Covington & Burling LLP), and Eric Stephens (Jones Day). In the event that the
Court has any questions regarding the joint letter submitted by Plaintiffs and Goldman Sachs,
Robert Sperling (Winston & Strawn LLP) will be available.

       Plaintiffs will provide the Court and Defendants with a dial-in number for the
teleconference via email.

       Respectfully submitted,

       /s/ Daniel L. Brockett                         /s/ Adam S. Hakki1
       Daniel L. Brockett on behalf of                Adam S. Hakki
       Counsel for Plaintiffs                         Defendants’ Liaison Counsel




       1
         Electronic signature provided with consent in accordance with Rule 8.5(b) of the
Court’s ECF Rules and Instructions.




                                                  2
